internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr- date date trust x a b c date date date date a b state this responds to a letter dated date submitted on behalf of trust requesting a ruling that trust will be eligible to be a qualified_subchapter_s_trust qsst under sec_1361 of the internal_revenue_code facts on date a died testate pursuant to a’s will a of x stock was transferred to trust a’s will provides that for the life of b b is the only beneficiary entitled to distributions of income or corpus from trust unless the value of trust should fall below plr- dollar_figureb in the event that trust’s value should drop below dollar_figureb the trustee of trust is given discretion to distribute the entire corpus of trust to either b or c x elected to be treated as an s_corporation effective date trust intended to file an election to be treated as a qsst under sec_1361 however trust was not eligible to elect qsst status as there was the possibility that corpus could be distributed to someone other than b during b’s lifetime trust therefore elected to be treated as an electing_small_business_trust esbt under sec_1361 on date trust petitioned the superior court of state to reform trust on date the superior court of state reformed paragraph e of article iv of trust so that in the event the value of trust should fall below dollar_figureb only b will be entitled to a distribution of trust property taxpayer represents that trust was reformed so that trust could convert from an esbt to a qsst law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock under sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of a small_business_corporation sec_1361 of the code provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under d applies under sec_1361 of the code a beneficiary of a qsst or legal_representative may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election sec_1361 defines the term qsst as a_trust whose terms require that i during the life of the current income_beneficiary there will be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary iii the income_interest of the current income_beneficiary in the trust will terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust will distribute all of its assets to the plr- beneficiary sec_1361 further defines a qsst as a_trust all of the income of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states conclusion based upon the information submitted and the representations set forth above we conclude that trust as reformed satisfies the requirements to qualify as a qsst under sec_1361 and will be a permitted s_corporation shareholder provided that b make a qsst election under sec_1362 no opinion is expressed or implied concerning the federal tax consequences of the conversion from an esbt to a qsst trust must follow the procedures set forth in sec_5 of revproc_98_23 1998_1_cb_662 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the above-described facts under any other provision of the code in particular no opinion is expressed or implied concerning whether x is a small_business_corporation described in sec_1361 of the code this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
